Citation Nr: 1827283	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  09-37 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for additional disability due to VA treatment.

4.  Entitlement to a rating higher than 40 percent for the residuals of fracture to the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle.  

5.  Entitlement to a rating higher than 20 percent prior to January 2015, and higher than 40 percent thereafter, for lumbosacral strain.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 7th to 23rd, 1970, with additional periods of active and inactive duty for service (ACDUTRA & INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from December 2008 and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran had a personal hearing before a member of the Board.  Since his hearing, that VLJ has left the Board.  In February 2018, the Veteran was advised of this, and of his right to have another hearing before a different VLJ.  To date, he has not responded to that notification, and he is therefore presumed to have waived that right.
 



These issues were remanded in August 2017 for additional development, which appears to have been completed.  Unfortunately, the issues were erroneously recertified to the Board prior to the issuance of a supplemental statement of the case (SSOC).  This appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed below.  


REMAND

Pursuant to 38 C.F.R. § 19.31(c) (2017), the AOJ will issue a SSOC if it develops the evidence in the claims pursuant to a remand by the Board.  Here, the Veteran has undergone multiple VA examinations and updated medical records have been associated with the file, but the AOJ has not yet readjudicated the issues in a SSOC.  Thus, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SSOC as to the issues of entitlement to service connection for left hip and left knee disabilities, for increased ratings for the left distal tibia and fibula with tender scar and traumatic arthritis of the left ankle and for the low back, for a TDIU, and for compensation under 38 U.S.C. § 1151, to the Veteran and to his representative.

2.  After adequate opportunity to respond, return the appeal to the Board for further appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




